Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of parts of vertical field balances and that the balances of which these articles are parts are similar in all material respects to those the subject of Asiatic Petroleum Corp. v. United States (19 Cust. Ct. 3, C. D. 1058), American Askania Corp. v. United States (20 id. 302, Abstract 52267), and American Askania Corporation v. United States (21 id. 26, C. D. 1121). Since paragraph 372 provides that “parts, not specially provided for * * * of any of the foregoing, shall be dutiable at the same rate of duty as the articles of which they are parts,” it was held, upon the cited authorities, that the parts of vertical field balances in question are properly dutiable at 27% percent under paragraph 372 as parts of machines, not specially provided for. The protests were sustained to this extent.